In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0843V
                                      Filed: June 21, 2017
                                         UNPUBLISHED

****************************
THOMAS WINIESDORFFER,                    *
                                         *
                     Petitioner,         *       Ruling on Entitlement;
v.                                       *       Influenza (“Flu”) Vaccination;
                                         *       Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                      *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On July 18, 2016, Thomas Winiesdorffer (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that he suffered Guillain-
Barre Syndrome (“GBS”) after receiving the influenza (“flu”) vaccine on October 29,
2013. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

         On April 21, 2017, the parties informed the court they had reached a tentative
settlement agreement and a 15-Week Order was issued. (ECF No. 25). On June 15,
2017, a status conference was held with the staff attorney managing this case. See
Minute Entry, dated June 15, 2017. During the conference, respondent’s counsel
explained that respondent would not contest entitlement in this case and that he wished
to file a Rule 4(c) report.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On June 19, 2017, respondent filed his Rule 4(c) report stating that he “does not
contest entitlement in this matter.” Respondent’s Rule 4(c) Report at 1. Specifically,
respondent states that “[i]t is [his] position that petitioner has satisfied criteria set forth in
the newly revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to
Interpretation (QAI).” Id. at 3. While recognizing that the revised Table governs only
petitions filed after the effective date of the final rule (March 21, 2017), respondent
acknowledges that “the evidence show that petitioner suffered GBS following the
administration of a seasonal flu vaccine, and that the onset occurred within the time
period specified in the Table.” Id. Because petitioner would be entitled to “a
presumption of causation under the revised Table” if he simply re-filed his petition,
respondent “will not contest entitlement to compensation.” Id. (citation omitted).

     Based on the evidence before me, I find that petitioner is entitled to
compensation.

IT IS SO ORDERED.

                                     s/Nora Beth Dorsey
                                     Nora Beth Dorsey
                                     Chief Special Master




                                                2